Citation Nr: 1612571	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized medical services provided by Munroe Regional Medical Center on August 4, 2011.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Medical Administration Service (MAS) of the Gainesville, Florida, VA Medical Center (VAMC), which denied the Veteran's claim for reimbursement or payment for unauthorized medical services rendered on August 4, 2011.  In April 2014, the Veteran had a hearing before the undersigned Veterans Law Judge at the Regional Office in St. Petersburg, FL. 

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  On August 4, 2011, at 9:49 pm, the Veteran received care at the Munroe Regional Medical Center emergency room (ER) due to an acute onset of severe headache.

2.  At the time of treatment, the closest VA medical facility was closed.

3.  A prudent layperson would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health.

4.  Given the emergent nature of the Veteran's complaints, and the fact that the nearest VA facility was closed, a VA facility was not feasibly available and an attempt to use them beforehand would not have been reasonable.

5.  It would not have been feasible to transfer the Veteran to a VA facility for this care or to postpone the care until a time when he could be transferred.

CONCLUSION OF LAW

The criteria have been met for reimbursement or payment of unauthorized medical care expenses incurred in connection with medical services provided by Munroe Regional Medical Center on August 4, 2011.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (2014); 38 C.F.R. §§ 3.102, 17.52(a), 17.120, 17.1000-17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has appealed the denial of his claim seeking reimbursement/payment for medical expenses related to the non-VA hospital treatment received on August 4, 2011.

The evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the August 2011 medical expenses at issue.  Payment is therefore not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

Nonetheless, when a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred, specifically, 38 U.S.C.A. §§ 1725 and 1728.  See, generally, Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-17.1008 (2015).  As an initial matter, the Board notes that the Veteran was enrolled in the VA health care system and he had received medical treatment under 38 U.S.C. chapter 17 within the 24-months preceding the emergency treatment at issue.  See 38 C.F.R. §§ 17.120(a) and 17.1003(d).  In addition, the evidence of record establishes that the Veteran was personally liable for the emergency treatment he received, he has no entitlement to care or services under a health-plan contract, he has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and, he is not eligible for reimbursement for medical care or services under section 1728 because he was not being treated for his service-connected condition at the time he sought emergency treatment.  38 U.S.C. § 1725(b); 38 C.F.R. § 17.1003(e)-(h).  Thus, the Veteran met the basic eligibility criteria under 38 U.S.C.A. § 1725 at all relevant times.

38 U.S.C.A. § 1725(a) provides that VA shall reimburse veterans for the reasonable value of emergency treatment furnished to the veteran in a non-Department facility.  The term "emergency treatment" is defined in 38 U.S.C.A. § 1725(f)(1) as medical care or services furnished when:  (A) VA facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (B) such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.

The evidence, including competent and credible lay statements of the Veteran, reflects that he was involved in a serious motor vehicle accident on August 2, 2011.  Immediately following the accident, he did not experience any physical symptoms.  However, on August 4, 2011, he began experiencing unusual forgetfulness, such as forgetting to turn the coffee maker off, and extreme irritability.  That evening, he began to get a headache that became so painful it felt "like somebody was squeezing [his head] with a vice."  April 2014 Board hearing.  The pain was so excruciating that the Veteran considered it a "dire emergency," and had his son drive him to the Munroe Regional Medical Center ER, where he was received at 9:49 pm.  Id.; Munroe Emergency Department Chart.  There, the Veteran was diagnosed with posttraumatic headache and concussion following a physical examination and diagnostic testing.  The Veteran was given post-care instructions on concussions and brain injuries, and was instructed to take pain medication for the headaches.  The Veteran's treating physician explained that symptoms of a concussion can occur two to three days after the brain injury, such as in this case.

The Veteran's claim was denied on the basis that he received treatment for a "non emergent condition." See January 2012 Decision Letter.  The elements of the Veteran's claim relating to financial liability, basic eligibility, and lack of other insurance coverage have not been disputed and are persuasively established by the evidence summarized above.  Therefore, the Board will focus its analysis on whether the treatment the Veteran received was "emergency treatment" as that term is defined by statute and regulation and whether VA facilities were feasibly available such that an attempt to use them would not have been hazardous to life or health.

In this regard, resolution of the objective question of whether a medical emergency exists is not dispositive under the relevant statutes and regulations.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Rather, the Board must consider the claimant's state of mind at the time he or she sought private treatment and evaluate the claimant's actions in light of what a prudent layperson would do under the same circumstances.  Id. at 266.

The Board finds that the evidence establishes that at the time the Veteran began experiencing his headache, VA facilities were not feasibly available and an attempt to use them beforehand would not have been reasonable.  The Veteran explained during his Board hearing that the Gainesville VA Medical Center (VAMC) is 45 to 50 miles away.  Furthermore, the Board notes that the VA Ocala Clinic, which is located closer to the Veteran's home, is not open past 4:30pm during weekdays.  In contrast, the Munroe Regional Medical Center ER is approximately 13 to 14 miles from his home.  Given the distance of the Gainesville VAMC and the Veteran's intense subjective symptoms, the Board finds that his decision to go to the ER rather than a VA facility was not unreasonable.

In addition, the care was rendered in a medical emergency of such nature that a prudent layperson would reasonably have expected that delay in seeking immediate medical attention would be hazardous to life or health.  In making this determination, the Board notes that although the Veteran did not actually have a medical condition that presented a threat to his life or health, he had subjective symptoms of severe pain which, if experienced by a prudent layperson, would cause the prudent layperson to seek immediate medical attention.  38 C.F.R. § 17.121 (2015) (noting standard may be met "by acute symptoms of sufficient severity (including severe pain)").  

Finally, there is no indication in the evidence that at the time the emergency services were rendered that the Veteran could have been transferred safely to a Department facility or that such facility was capable of accepting such transfer.  In fact, the entire encounter was of short duration and transfer likely would have been as costly as or more costly than the minimal treatment that he actually received.  The Board finds that it would not have been feasible to transfer him to a VA facility for this care or to postpone the care until a time when he could be transferred.

Accordingly, the Board finds that the treatment the Veteran received at the Munroe Regional Medical Center on August 4, 2011, meets the definition of "emergency treatment" under 38 C.F.R. § 1725(f)(1).  As the Veteran has met each of the elements required under 38 U.S.C.A. § 1725, entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Munroe Regional Medical Center on August 4, 2011, is warranted.


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred in connection with medical services rendered at Munroe Regional Medical Center on August 4, 2011, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


